Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 1-20 are pending.

2.  Applicant’s IDSs filed on 4/1/2019 are acknowledged and have been considered.

Priority
3. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.  119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, US Provision application 61/575,349, filed on 8/19/2011, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application as follows:  

(a) Claims 9 and 20 recite that the carbonaceous material is mixed with one or more mediate such as affinity media.  However, there is not adequate support for this step in the priority application. The earliest application for which support can be found for the mixture is US Patent application 14/747,029 which was filed on 6/23/2015.

Accordingly, the priority date of claims 9 and 20 of the current application is considered to be 6/23/2015, the filing date of the ‘029 application. 

Should applicant dispute the support for the support in the provisional application for the claims, applicant is requested to specifically point out where in the prior application(s) support can be found.


Claim Rejections - 35 USC § 112

4.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.  Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Claim 4 recites  “where the two or more steps are performed in a flow-through mode”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which of the “two or more steps” applicant is referencing. Is applicant for example referring to the steps of isolating the protein and reconstituting the protein or reconstituting the protein and contacting the reconstituted protein with a carbonaceous material? It would appear that applicant is referring to contacting the reconstituted protein with a carbonaceous material and contacting the first eluate with an anion exchange chromatography media because these would be the only steps which can be performed in flow-through mode. It is suggested that applicant amend the claims to specify exactly which of the two or more steps are performed in a flow-through mode. 

Claim 15 recites “wherein the one or more steps”. However, it is not clear what the “or more” refers to because independent claim 11 only has one step. 


Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.  Claims 1-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hou et al. (US 4,639,513, IDS reference) and Martin (EP1577319A1, (IDS Ref), in view of Jaber et al. (US 2013/0203969). 

With respect to claims 1, 2, 5 and 6-7, Hou teaches a process for producing intravenously injectable IgG, which is the “protein of interest” and “antibody”, which includes contacting a plasma preparation containing the antibody with a filtration/adsorption column followed by ion-exchange (see abstract; column 16, lines 25-35; Fig. 1). 

Hou teaches that preferred materials for the filtration/adsorption column is activated carbon (column 10, lines 19-22). As Hou teaches that the activated carbon binds to lipids and the like where IgG is contained in the filtrate and further separated by ion-exchange (column 10, lines 56-63, claim 23), Hou is considered to teach the activated carbon, which is “a carbonaceous material” in “a flow-through mode”. The plasma containing IgG which is passed to the IEX is also considered “a first eluate of the sample”. 

Hou further teaches that preferred ion exchange material for chromatographic separation is a cellulosic material and the modifying polymer is a copolymer which includes DEA, which is considered the “anion exchange chromatography media”. (column 22, lines 1-20; Example 10 at column 48). 

With respect to claim 4, Hou teaches that the prefiltered human plasma is passed through the ion exchange with the IgG passing through the column and the other components remaining behind (column 8, lines 39-46). As Hou teaches that the filtration/adsorption is conducted in flow-through mode as discussed supra, Hou is accordingly considered to teach “two or more steps are performed in a flow-through mode”. 

With respect to claim 8, Hou teaches that the filtration/adsorption column includes a composite sheet comprising a matrix of self-bonding fibers, which is considered “a porous material” having carbon particles dispersed therein, which is considered “carbonaceous material” “impregnated into a porous material” (column 9, lines 65-78). 

Hou does not teach that the impurities reduced in the process include host cell proteins (HCPs) and/or DNA (claim 3) or that the sample comprises a cell culture feed (claim 10). 

However, Martin also teaches a prefilter for purification systems which reduces the present of non-specific binding species that enter the system. Martin teaches that suitable agents for the prefilter include activated carbon and that such materials can be incorporated into a variety of media such as fibers (abstract; ¶27; claim 6). 

Martin teaches that the goal of such purification of biological streams is to capture one or more desired proteins from a liquid stream that includes other components such as DNA and the like (¶2). Martin further teaches that the biological/liquid streams are generally derived form a batch of lysed cells that have been engineered to produce the desired protein (¶3). 

Hou and Martin do not teach that the protein of interest is first isolated from the sample by precipitation or binding to a soluble small molecule to thereby obtain a protein phase comprising the protein of interest which is then reconstituted into a suitable buffer as in claim 1, steps (i)-(ii).

Jaber teaches adding a small molecule at one or more stages of a protein purification process to precipitate the target biomolecule (¶s109, 111). Jaber teaches subjecting a cell culture feed containing a target molecule and one or more impurities with a suitable amount of a small molecule. The sample is then subjected to a change in pH to thereby facilitate the precipitation of the target molecule. The precipitate, which contains the target biomolecule is subsequently washed with a suitable buffer and the target biomolecule is subsequently resolubilized using a suitable buffer (¶112).

Jaber teaches that any residual amounts of the small molecule in the solution with the resolubilized target biomolecule can be subsequently removed using suitable means such as activated carbon (¶112). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include as a part of an antibody purification scheme such as a scheme taught by Hou or Martin which includes a filtration/adsorption and ion-exchange step, a step which includes binding an antibody contained in a sample to a small molecule and then resolubilize the precipitate containing the target biomolecule/antibody as taught by Jaber.

One of skill in the art would be motivated to do so because Jaber teaches that this precipitation step can be added at one or more stages of a protein purification process and further teaches that activated carbon can be subsequently used to remove any residual amounts of the small molecule. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

8.  Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hou et al. (US 4,639,513, IDS reference) and Martin (EP1577319A1, (IDS Ref), in view of Jaber et al. (US 2013/0203969), as applied to claims 1-8 and 10 above, and further in view of Kyrlidis et al. (US 2002/0056686). 

The prior art teachings of Hou and Martin are discussed supra.

The teachings differ from the claimed invention in the recitation that the carbonaceous material is mixed with one or more media selected form the group consisting of affinity media, AEX, CEX, HIC and mixed-mode media (claim 9). 

Kyrlidis teaches separation devices which have a stationary and a mobile phase, wherein the stationary phase contains carbonaceous material having attached at least one organic group. Various separation processes are also described such as chromatography, separations and the like using the stationary phase (abstract; ¶12-15, 39).

Kyrlidis teaches that the particular functional group attached onto the carbonaceous material will depend upon the desired separation technique and that when cationic exchange processes are needed, a sulfonic acid, for instance, can be attached on a carbonaceous material and when anionic exchanges are needed, a quaternary amine can be attached onto the carbonaceous material (¶47). These groups are considered to meet applicants’ “anion exchange chromatography (AEX) media and cation exchange chromatography (CEX) media as a mixture with the carbonaceous material. 

Kyrlidis teaches that by developing an adsorbent composition containing a modified carbonaceous material capable of adsorbing an adsorbate, selectivity for a particular adsorbate can be enhanced. Using the proper modified carbonaceous material, one can selectively adsorb particular species from a multi-component mixture (¶132). 

Kyrlidis teaches production of the modified carbonaceous material which includes mixing/stirring sulfanilic acid with activated carbon (¶143).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include as a part of the activated carbon filtration/adsorption column as taught by Hou in an antibody purification scheme as taught by Hou, Martin and Jaber, a modified activated carbon absorber such as one mixed with an AEX or CEX group as thought by Kyrlidis. 

One of skill in the art would be motivated to do so because Kyrlidis teaches that modified activated carbon absorbers with such functional groups are advantageous when using them to selectively absorb particular species. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent No: 10,287,314, in view of Hou et al. (US 4,639,513, IDS reference) and Martin (EP1577319A1, (IDS Ref),  Jaber et al. (US 2013/0203969), and Kyrlidis et al. (US 2002/0056686). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the ‘341 application claim a process for reducing the level of one or more impurities in a sample containing an antibody of interest which includes the steps of contacting the sample with a chromatography column that includes Protein A, obtaining an eluate and contacting the eluate with a carbonaceous material . (see claim 12).

The ‘341 also claims that the contacting with the carbonaceous material is in flow-through mode (claim 1), the carbonaceous-material is activated carbon (claim 5) and activated charcoal (claim 7), which is packed in a column (claim 12) or impregnated into a porous material (claim 14). 

The ‘341 differs from the currently claimed invention in the recitation that the protein is of interest is first isolated by precipitation or binding to soluble small molecule and the protein is reconstituted into a suitable buffer prior to contacting the protein with a carbonaceous material in a flow-through mode (claim 1). 

The ‘341 also differs in the recitation that the carbonaceous material is mixed with one or more media such as AEX or CEX media (claims 9 and 20).

However, these limitations would be obvious to one of ordinary skill in the art at the time the invention was made given the teachings of Jaber and Kyrlidis as discussed supra. 

Other possible differences such as that the impurities includes HCPs and/or DNA would be obvious in view of Hou and Martin as has been discussed supra. 

11. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No: 10,519,194, in view of Hou et al. (US 4,639,513, IDS reference) and Martin (EP1577319A1, (IDS Ref), Jaber et al. (US 2013/0203969), and Kyrlidis et al. (US 2002/0056686). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the ‘194 application claim a process for reducing the levels of one or more impurities in a samples (the antibody fragments of the ‘194 is considered the impurity) containing an antibody of interest which includes the steps of contacting the sample with activated carbon (see claim 1).

The ‘194 further claims that the activated carbon binds the antibody fragments and is removed. As the antibody to be purified does not bind, the mode is considered to be flow-through.

The ‘194 further claims that the sample is an eluate collected from a Protein A affinity chromatography column (claim 4).

The ‘194 further claims that the activated carbon is packed in a column (claim 5).

The ‘194 differs from the currently claimed invention in the recitation that the protein is of interest is first isolated by precipitation or binding to soluble small molecule and the protein is reconstituted into a suitable buffer prior to contacting the protein with a carbonaceous material/activated carbon in a flow-through mode (claim 1). 

The ‘194 also differs in the recitation that the carbonaceous material is mixed with one or more media such as AEX or CEX media (claims 9 and 20).

However, these limitations would be obvious to one of ordinary skill in the art at the time the invention was made given the teachings of Jaber and Kyrlidis as discussed supra. 

Other possible differences such as that the impurities includes HCPs and/or DNA or that the carbonaceous material comprises activated charcoal would be obvious in view of Hou and Martin as has been discussed supra. 

12. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent No: 10,865,224, in view of Hou et al. (US 4,639,513, IDS reference) and Martin (EP1577319A1, (IDS Ref),  Jaber et al. (US 2013/0203969), and Kyrlidis et al. (US 2002/0056686). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the ‘224 application claim a process for reducing the level of one or more impurities in a sample containing an antibody of interest which includes the steps of contacting the sample with a chromatography column that includes a bind and elute chromatography such as Protein A (claims 1 and 15), and subjecting the eluate to flow-through purification with use of two or more media one of which is activated carbon and the other selected from AEX and CEX (claim 1). 

The ‘224 also claims subjecting the sample to a precipitation step prior to the activated carbon step (see claim 1, steps 1-4). 

The ‘224 differs from the currently claimed invention in the recitation the carbonaceous material includes activated charcoal (claim 6).

The ‘224 also differs in the recitation that the carbonaceous material is mixed with one or more media such as AEX or CEX media (claims 9 and 20).

However, these limitations would be obvious to one of ordinary skill in the art at the time the invention was made given the teachings of Jaber and Kyrlidis as discussed supra. 

Other possible differences such as that the impurities includes HCPs and/or DNA would be obvious in view of Hou and Martin as has been discussed supra. 

13. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No: 9,096,648, in view of Hou et al. (US 4,639,513, IDS reference) and Martin (EP1577319A1, (IDS Ref),  Jaber et al. (US 2013/0203969), and Kyrlidis et al. (US 2002/0056686). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the ‘946 application claim a process for reducing the level of one or more impurities in a sample containing an antibody of interest which includes the steps of contacting the sample with a chromatography column that includes Protein A, obtaining an eluate and contacting the eluate with a carbonaceous material in flow through mode followed by matrices such as AEX and CEX (claim 1). 

The ‘648 also claims that the activated carbon is packed in a column (claim 10).

The ‘648 differs from the currently claimed invention in the recitation that the protein is of interest is first isolated by precipitation or binding to soluble small molecule and the protein is reconstituted into a suitable buffer prior to contacting the protein with a carbonaceous material in a flow-through mode (claim 1). 

The ‘648 also differs in the recitation that the carbonaceous material is mixed with one or more media such as AEX or CEX media (claims 9 and 20).

However, these limitations would be obvious to one of ordinary skill in the art at the time the invention was made given the teachings of Jaber and Kyrlidis as discussed supra. 

Other possible differences such as that the impurities includes HCPs and/or DNA, that the carbonaceous material includes activated charcoal would be obvious in view of Hou and Martin as has been discussed supra. 

13.  The following prior art not relied upon is considered pertinent to applicant’s disclosure:

Kotitschke et al. (US Patent No: 5,075,425)

Kotitschke teaches a process for the preparation of immunoglobulin suitable for intravenous administration from human blood protein fraction which includes a precipitation step such as with octanoic acid followed by an active charcoal step and anion exchange step (example 1 at column 6). However, Kotitschke teaches that the precipitate is removed whereas it is the solution containing antibody supernatant which is subjected to the activate charcoal step whereas the current application in base claim 1 requires that it is the protein of interest/antibody which is precipitated and then reconstituted. 

With respect to base claim 11, Kotitschke also does not teach that it is a Protein A eluate which includes the protein of interest which is contacted with a carbonaceous material and one or more matrices such as AEX or CEX. 

14.  No claim is allowed.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 8, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644